  Case 3:20-cv-00054-DHB-BKE Document 8 Filed 11/17/20 Page 1 of 1




                     !N THE UNITED STATES DISTRICT COURT
                                                                                  TU
                                                                        U.S.DISTIU
                    FOR THE SOUTHERN DISTRICT OF GEORGIA                   AUGUSl nt\/
                                                                                    UW « ●



                                 DUBLIN DIVISION                         2020 Ml1 P 2* 3b

DERRICK WALKER.                           )
                                          )                                SO. DiST. Or
             Plaintiff,                   )
                                          )
      V.                                  )           CV 320-054
                                          )
JACOB BEASELY; JORDAN WICKER;             )
MS. FNU KEITH; C. STEWART; and            )
VERONICA STEWART,                         )
                                          )
             Defendants.                  )


                                     ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without pr<^tdrce7and'SLOSES this civil action.

      SO ORDERED this /               ofNovember, 2020, at Augusta, Georgia.




                                        UNITED STJ^ES DISTRICT JUDGE*'
